IN THE UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA
v. 1:200R348 -1

ELOY ALBERTO ZAYAS-BERRIER

 

The Grand Jury charges that:

COUNT ONE
On or about November 5, 2016, in the County of Caswell, in the Middle
District of North Carolina, ELOY ALBERTO ZAYAS-BERRIER, an alien, did
knowingly make a false statement and claim that he was a citizen of the United
States in order to register to vote and to vote in any Federal, State, and local
election; in violation of Title 18, United States Code, Section 1015(f).
COUNT TWO
On or about November 5, 2016, in the County of Caswell, in the Middle
District of North Carolina, ELOY ALBERTO ZAYAS-BERRIER did falsely and
willfully represent that he was a citizen of the United States; in violation of
Title 18, United States Code, Section 911.
COUNT THREE
On or about November 5, 2016, in the County of Caswell, in the Middle

District of North Carolina, ELOY ALBERTO ZAYAS-BERRIER, an alien, cast

Case 1:20-cr-00348-UA Documenti Filed 08/31/20 Page 1 of 2
a vote in an election held for the purpose of electing a candidate for the office
of President, Vice President, Member of the United States Senate, and Member

of the House of Representatives; in violation of Title 18, United States Code,

Section 611(a).

DATED: August 31, 2020

Math Ma.

BY: MATTHEW G.T. MARTIN
United States Attorney

    

FOREPERSON

Case 1:20-cr-00348-UA Documenti1 Filed 08/31/20 Page 2 of 2
